Citation Nr: 1727144	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-42 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for fibromyalgia.

2.  Entitlement to service connection for a right knee and lower leg disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for a cervical spine disability.

(The issues of entitlement to service connection for a gall bladder disability, shrapnel in the legs and a gastrointestinal disability and entitlement to a total disability rating due to individual unemployability (TDIU) will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active military service from October 1971 to January 1979, September 1980 to November 1983, and November 1990 to June 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2012 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified before the undersigned Acting Veterans Law Judge during a February 2014 videoconference hearing.  A transcript is associated with the claims file.

These issues were before the Board in July 2014 when they were remanded for additional development.

There are also possible pending issues that are referred for appropriate action.  The Veteran appears to be claiming that he is entitled to service connection for right knee and lower leg, left ankle and right ankle disabilities.  See April 2014 VA Form 21-526EZ referencing reopened claims  Since his 2013 appeal of these issues was withdrawn (discussed in more detail below) the Board cannot consider these claims but will refer his statement as new claims.

The Board has reviewed the physical and Veterans Benefits Management System (BVMS) and Virtual VA electronic claims files.

The fibromyalgia and cervical spine issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at the February 2014 hearing, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for a right knee and lower leg disability, a left ankle disability and a right ankle disability.

2.  The most probative evidence of record demonstrates that a right shoulder disability did not have its onset during service and is not otherwise related to service, and a right shoulder disability is not caused or aggravated by service-connected disability.

3.  The most probative evidence of record demonstrates that a left shoulder disability did not have its onset during service and is not otherwise related to service, arthritis of the left shoulder was not diagnosed within one year of service discharge, and a left shoulder disability is not caused or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to service connection for right knee and lower leg, left ankle and right ankle disabilities have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  A right shoulder disability was not incurred in or aggravated by service, and is not secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  A left shoulder disability was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not secondary to service-connected pes planus.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Regarding the right knee and lower leg, left ankle and right ankle issues decided herein, however, the Veteran has withdrawn these issues, as discussed below.  No further discussion of VA's duty to notify and assist is necessary. 

Regarding the right and left shoulder issues, a letter dated in December 2011 contained the notice necessary regarding the claims decided herein.  Additionally, neither the claimant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  VA's duty to notify has been satisfied.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  Service treatment records (STRs) and available VA, private and Social Security Administration (SSA) post-service treatment records been obtained.  The claimant has not identified any pertinent, outstanding records that could be obtained to substantiate the claims.  The Board is also unaware of any such records. 

The Veteran was afforded the appropriate VA examinations and opinions for his claims, most recently in 2015 and 2016.  The Board finds that the VA examinations and opinions obtained in this case, taken together, are adequate, as they are predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements, and provides all the necessary information in order to properly consider the claims, including a supporting explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, there must be compliance with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In an July 2014 remand, the Board directed the AOJ (in pertinent part) to obtain a medical opinion regarding whether the Veteran's service-connected disability caused or aggravated any shoulder disabilities.  This was accomplished in 2016, as discussed in more detail below. Accordingly, the Board finds compliance with the prior remand.  See Stegall, 11 Vet. App. at 271.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.




II.  Right Knee and Lower Leg, Left Ankle and Right Ankle

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

A June 2012 rating decision (in pertinent part) denied service connection for a right knee and lower leg disability, a left ankle disability and a right ankle disability.  The Veteran submitted a Notice of Disagreement in July 2012, a Statement of  the Case was issued in September 2013 and a VA Form 9 was received from the Veteran in September 2013.  On the record at the February 2014 Board hearing, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for a right knee and lower leg disability, a left ankle disability and a right ankle disability.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeal in these matters, further action by the Board on these issues would not be appropriate.  38 U.S.C.A. § 7105.

(Regarding the subsequent claims to "reopen" received from the Veteran in April 2014, these claims may not be considered a timely NOD to the June 2012 rating decision.  See 38 C.F.R. §§ 20.204(c), 20.302.  These claims, therefore, are referred to the AOJ in the Introduction of this decision.)

III.  Right Shoulder and Left Shoulder

The Veteran contends that he has right shoulder tendinitis and left shoulder tendinitis and arthritis due to being on tanks and doing a lot of heavy lifting in service, or related to his cervical spondylosis and service-connected traumatic arthritis of the lumbar spine.  See February 2014 Hearing Transcript at 9-10.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

In addition, service connection for certain chronic diseases, arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

STRs dated from 1971 to 1991, including September 1978 and April 1991 separation examination reports and records following a January 1991 truck accident, are negative for complaints, treatment, or diagnosis for a shoulder disability.  Likewise, a September 1994 Medical Board examination report is negative for complaints or diagnosis for a shoulder disability.

Following service, April 1996 and November 1997 VA general medical examination reports are negative for history, complaints, or diagnosis for a shoulder disability 

The Veteran submitted a claim of service connection for joint and muscle pain in 2011.  

A May 2011 left shoulder X-ray study revealed a normal glenohumeral joint with no sign of acute fracture-dislocation is present .  There was minimal a.c. hypertrophy.  Impression was minimal a.c. hypertrophy; no acute abnormalities.  Subsequent VA and private treatment records and an April 2012 email from the Veteran note his ongoing complaints of shoulder pain.

A February 2013 VA examination reports note the Veteran's complaints of worsening shoulder pain since an in-service truck accident in 1991.  Examination revealed limitation of motion bilaterally.  There was no weakness, instability, or sensory deficit.  After reviewing the claims file the examiner opined that the Veteran's bilateral shoulder tendinitis and left shoulder osteoarthritis were not as least as likely as not caused by injury, illness or event during military service.  In this regard, the examiner noted that no shoulder injury was noted in the STRs or at the time of the September 1994 military board examination.  Moreover, no shoulder issues were noted on VA examination in November 1997.  The examiner noted that any shoulder disability was not diagnosed until years after service, and further noted that degenerative changes of the shoulder are not unusual for age and prior physical activity.  

A December 2015 VA Shoulder and Arm DBQ report notes that the examiner reviewed the claims file and examined the Veteran.  The examiner noted that the Veteran's separation examinations were negative for any shoulder problems.  The examiner also reviewed the 2013 VA examiner's report.  The examiner then opined that the claimed shoulder disability was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner also noted that the Veteran denied any radicular pain with his cervical spine. 

A June 2016 VA Medical Opinion DBQ report notes that the examiner reviewed the claims file and opined that the Veteran's shoulder disabilities are less likely than not (less than 50% probability) proximately due to or the result of service-connected disability.  In this regard, the examiner noted:

Review of the STR shows no evidence of the diagnosis of a shoulder condition while on active duty.  [T]he veteran is service connected for lumbar traumatic arthritis.  The lumbar spine is physiologically and biomechanicaly [sic] seperate [sic] from the shoulder(s)and has no causal relationship. [J]oint disease does not "spread" to another or cause damage to it.  The condition of the shoulders is due to something intrinsic to the shoulders and not the lumbar spine.  (Oxford's Textbook on Orthopedics and Trauma).  There is no evidence the lumbar spine has permanently aggravated the shoulder condition beyond its natural progression.  [T]here is no evidence of the diagnosis of a shoulder condition while on active duty, shoulder complaints are not noted until more than 18 years after seperation [sic].  The veteran[']s current shoulder condition is not related to any service connected condition and is most likely due to natural aging or event that occurred after military service. . . . 

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims for service connection for right shoulder disability and left shoulder disability.

As to both claims, there are current disabilities as bilateral tendonitis and left shoulder arthritis have been diagnosed, as noted above.  See also 38 C.F.R. §§ 3.303, 3.310; Holton, 557 F.3d at 1366. 

As to direct service connection for a chronic disability, the Board finds that a neither a chronic right shoulder disability nor left shoulder disability were established during service.  STRs are negative for complaints or findings of shoulder disability.  Additionally, arthritis was not manifested within one year of service discharge.  See 38 C.F.R. §§ 3.307, 3.309(a).  Notably, it was not until May 2011 that minimal hypertrophy was seen in the left shoulder.  Accordingly, service connection on these bases is not warranted for right shoulder disability or left shoulder disability.

As to direct service connection, the Board finds that the most probative evidence of record supports a finding that the diagnosed shoulder disabilities are not related to service.  See 38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  The 1991 service discharge examination noted normal upper extremities.  Additionally, a September 1994 Medical Board examination report and April 1996 and November 1997 VA general medical examination reports note no complaints of shoulder problems.  These support an inference that no shoulder disorders were present at this time.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection).  As noted above, it was not until many years after service that shoulder complaints were noted.

The medical evidence of record also indicates that the Veteran's current shoulder disabilities are not related to active service or any incident therein, to include the 1991 motor vehicle accident.  The 2013, 2015 and 2016 VA examiners all provided opinions that these disabilities are unrelated to active service.  The examiners reviewed the claims file, examined the Veteran, and provided supporting explanations with reference to the evidence in the file.  The Board accords these opinions significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  There is no medical evidence to the contrary.

The preponderance of the evidence also fails to support secondary service connection for either disability.  The 2016 VA medical opinion provides probative evidence against the claim for service connection on a secondary basis.  The examiner thoroughly reviewed the claims file and provided citations to evidence in rendering an opinion that current right and left shoulder disabilities are not due to or aggravated by service-connected back disability.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (2008); Stefl, 21 Vet. App. at 125.  There are no medical opinions to the contrary.  (Notably, the Veteran is not service connected for a neck disability.)

The Board finds the Veteran not competent to offer nexus opinions, as opposed to his competency to report continuous symptoms (addressed above).  A nexus between an internal disease such as arthritis or tendonitis and any incident during service or any service-connected disability is not capable of lay observation, and requires medical training, expertise, or credentials.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Even if the Veteran were competent to make such nexus opinions, they are outweighed by the VA medical examiners' opinions, which were based not only upon review of the claims file and medical expertise, but also on an examination of the Veteran.  

As the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.  As such, the claims are denied.


ORDER

The appeal with respect to the issue of entitlement to service connection for a right knee and lower leg disability is dismissed.

The appeal with respect to the issue of entitlement to service connection for a left ankle disability is dismissed.

The appeal with respect to the issue of entitlement to service connection for a right ankle disability is dismissed.

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.


REMAND

Fibromyalgia

The Board remanded this issue in July 2014 for the issuance of a Statement of the Case (SOC).  Here, an SOC was issued in December 2015  Thereafter, in a VA Form 9 received in December 2015, the Veteran indicated that he wished to attend a videoconference hearing before the Board regarding this issue.  This hearing has not yet been scheduled.  Therefore, the issue must be remanded so the Veteran can be scheduled for a videoconference hearing as requested.  38 C.F.R. § 20.704.

Cervical Spine Disability

The Veteran contends that he has a cervical spine disability due to a 1991 neck injury from a motor vehicle accident in Saudi Arabia.  He reported that he has had continuous neck pain since a 1991 but did not report the pain initially because he was afraid he would then have to have surgery on both his neck and his back.  See February 2014 Hearing Transcript pp. 7-8.

This issue was remanded by the Board in February 2014 to obtain an etiology opinion.  In part, the examiner was to provide an opinion as to whether any cervical spine disability clearly and unmistakably (i.e., it is medically undebatable) preexisted any of the Veteran's periods of active service (October 1971 to January 1979, September 1980 to November 1983, and November 1990 to June 1991).  If any preexisting disability was found, the examiner was to provide an opinion as to whether any preexisting disability was clearly and unmistakably (i.e., it is medically undebatable) not permanently aggravated beyond its natural progression (i.e., worsened to a permanent degree beyond the natural progression of the disease) by the Veteran's active service,

Here, a December 2015 VA Neck DBQ notes that the Veteran had been diagnosed with cervical strain and cervical spondylosis.  The examiner stated that the Veteran's cervical spondylosis clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury or illness.  In this regard, the examiner noted that the Veteran "did not report any injury on his separation exam for [a motor vehicle accident in] 1977 and there was no imaging of the cervical spine to indicate spondylosis at that time."  The examiner further noted that the Veteran had an "accident outside of Military duty per UIHC records in 1985."  Therefore, a "June 1991 [X-ray report showing] slight narrowing of C5-6 is less likely result of any type of accident he had while on active duty resulting in a cervical sprain."  Regarding aggravation, the examiner opined that "there was [a] head injury in 8/1990 prior to active duty and [a] truck accident in 12/10/1991 after leaving active duty . . . and no evidence of injury or accident while on active duty which resulted in permanently aggravation of preexisting condition of spondylosis.  The examiner concluded that the Veteran's current cervical spine disability, degenerative joint disease, is "more likely than not age related and not result of any whiplash or cervical sprain and at least as likely related to accident occurring outside of the VA in which he was seen [at University of Iowa Hospital Clinic] in 1985."  

In reviewing the evidence of record, the medical evidence upon which the VA examiner based her opinion is not clear.  She referred to a December 1991 post-service truck accident, when the medical records show a January 1991 in-service truck accident.  Moreover, she referred to an accident in 1985; however, this history was apparently gleaned from an October 1993 (post-service) private treatment record, as no medical records from any 1985 neck injury are of record.  The examiner went on to conclude that June 1991 X-ray study showing slight narrowing of C5-6 is less likely result of any type of accident he had while on active duty."  Contrary to the VA examiner's statements, however, the Veteran's spine was normal on clinical evaluation on examination for National Guard entry in March 1985.  The Board points out that under 38 U.S.C.A. § 1111, a Veteran is entitled to a presumption of soundness on entry in service as to any disability not noted on examination for enlistment; such presumption can be rebutted only by clear and unmistakable evidence.  A history of a pre-service injury, of itself, is not a notation of a disability on service entrance, and does not suffice to rebut the presumption of soundness in the face of a normal clinical evaluation on service entrance.  In addition, if the presumption of soundness is rebutted, the Veteran is entitled to a further presumption that the disability not noted on entry in (but manifested during) service was aggravated by service. This presumption likewise can be rebutted only by clear and unmistakable evidence (of non-aggravation).

Accordingly, the Board finds that a remand of this matter is warranted to obtain further medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).; see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, including a copy of this remand, to the December 2015 VA examiner, or another physician if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence.)  It should be confirmed that such records were available for review.

The examiner should note that the Veteran is entitled to a presumption of soundness on entry for each period of service with respect to a cervical spine disability (rebuttable only by clear and unmistakable evidence, and if rebutted, to a further presumption of aggravation, also rebuttable only by clear and unmistakable evidence).  Based on review of the record, the examiner should provide opinions that respond to the following: 

(a) Is there any evidence in the record that renders it indisputable from a medical standpoint that a cervical spine disability pre-existed any period of the Veteran's service?  If so, please identify this evidence.

(b) If so, opine further whether there is any evidence in the record (if so, identifying the evidence) that renders it indisputable from a medical standpoint that such disability was not aggravated during service, or that any increase was due to natural progression.  If increase in severity of a cervical spine disability in service is found, but attributed to natural progression, the examiner must cite to the factual evidence or medical literature that supports such conclusion.

The examiner must explain the rationale for all opinions, citing to supporting factual data.

2.  Thereafter, readjudicate the cervical spine claim on appeal, considering any evidence submitted since the last supplemental statement of the case.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

3.  Thereafter, schedule the Veteran for a videoconference hearing before the Board on the issue of whether new and material evidence was received to reopen a claim for service connection for fibromyalgia.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


